DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/7/2022 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-10, 15-16, and 19 are amended, claims 11-14, 18 and 20 are canceled and new claims 21-24 have been added. 

Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. § 101 has been withdrawn as a result of the amendment and arguments presented. 
 
Claim Rejections - 35 USC § 112

The rejection of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn as a result of the amendment .

Allowable Subject Matter
Claims 1-10, 15-17, 19 and 21-24 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A computer-implemented method for updating digital map data, the method comprising: 
receiving a first road lane representation and a second road lane representation, wherein each road lane representation comprises respective geometry data and respective attribute data; 
computing a geometric similarity between the first road lane representation and the second road lane representation; 
processing the respective attribute data associated with the first road lane representation and the second road lane representation to determine a semantic relationship between the first lane representation and the second road lane representation; 
generating unique identifications for the first road lane representation and the second road lane representation based on the respective geometry data and the respective attribute data, wherein each respective unique identification comprises a geometric hash based on the respective geometry and an attribute hash based on the respective attribute data, 
comparing the respective geometric hashes, and: 
if the respective geometric hashes do not match, then storing the unique identifications; 
if the respective geometric hashes do match, then comparing the respective attribute hashes and: 
if the respective attribute hashes do match, then storing the unique identifications, and  
if the respective attribute hashes do not match, then recalculating the unique identifications by including at least one shape point from each respective road lane representation and repeating comparison of respective recalculated unique identifications; 
generating a recommendation with respect to assimilating the first road lane representation and the second road lane representation based on the geometric similarity, the semantic relationship, and the stored unique identifications, 
wherein the recommendation is to ignore, merge, replace or add one or more of the first and second lane representations when updating the digital map data; and 
providing the recommendation as an output” as recited in claim 1 and similarly recited in independent claims 16 and 19. The dependent claims are allowed on the basis of their dependency. 
With respect to claims 1, 16 and 19, the best prior art, Kim discloses 
receiving a first road lane representation and a second road lane representation;
(i.e., ¶ 35 first road lane representation: 3D componentized junction models of road segments; second road lane representation road geometry form source map representing a physical road junction; ¶36 “lane counts may vary within a single component model. For example, a straight component model may provide two lanes that expand to four lanes”)
(claim 1 “receiving, over a network, a plurality of predefined road component models; receiving, over the network, map data representing a physical road junction”)
computing a geometric similarity between the first road lane representation and the second road lane representation; 
(¶ 4 “road geometry matching with componentized junction models; FIG. 26; ¶30 “FIG. 26 illustrates an example of road geometry matching with componentized junction model”; ¶¶ 91-92; 98-101)
(¶ 35 “matching road geometries with componentized junction models. Junction view images may be improved by matching the general shape of the road to a set of 3D component models of short road segments . . . set of component models is defined to include a variety of curvatures and possibly lengths. A matching algorithm may be performed to select the component models that best match the road geometry (e.g., shape, curvature, length, positioning, etc .) from source map data representing a physical road junction”)
processing attribute data associated with the first road lane representation and the second road lane representation to determine a semantic relationship between the first lane representation and the second road lane representation; 
(¶ 116 “Each of the road segments or links may be associated with various attributes or features stored in lists”; ¶ 43 “Each supported road juction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and multiple decision point situations”; ¶53 “Another syntax or naming convention may be used for identifying the component models. For example, straight component models may adhere to the following convention: SXYZ. As depicted in FIG. lOA, "S" indicates a straight component, "X" represents nwnber of lanes at the near end (in the driving direction) of the component model, "Y" represents the change in number of lanes on the left side between the near and far ends of the component model (e.g., positive when adding lanes and negative when removing lanes), and "Z" represents the change in number of lanes on the right side between the near and far ends of the component model ( e.g., positive when adding lanes and negative when removing lanes)”; ¶56 “Each component model i s provided with a different label (e.g., according to a naming convention). In an implementation, each junction template is provided a row in a look-aside table (LAT) and the corresponding component labels for each junction template are included in columns of a look-aside table (e.g., containing the specific component model names for the junction template). Further, a different junction template may be specified for each route through a given junction archetype”; ¶60 “As depicted in FIGS . 14-18, the junction template names, such as R32 1 h2hl, completely and unambiguously identify the component models that must be used to construct a complete 3D junction model and how the component models all fit together to generate a road junction model. In these examples, the road junction shapes adhere to a set of pre-defined stylized patterns”; ¶63 “Thus, a syntax or naming convention for constructing the 3D model of the physical road junction may be used including the additional variables for the component models”; ¶65, ¶68, ¶96 “server 125 selects a fork component model 603B to characterize the divergence from line segment 601A into line segments 601B and 601C”; ¶114 “geographic databases 123a and 123b may store or maintain geographic data such as, for example, road segment or link data records and node data records. The geographic databases 123a and 123b may also store or maintain one or more look-aside tables (LAT)”; ¶40 “map databases also include a look-aside table (LAT) used to store and identify each physical road junction that is supported”; ¶116)
generating a recommendation with respect to assimilating the first road lane representation and the second road lane representation based on the geometric similarity and the semantic relationship; and 
(FIG. 25, 303-307; FIG. 27, 405-407; ¶70; ¶¶ 72-75; ¶¶ 91-92; ¶96; claims 7-8 “generating a model of the physical road junction by assembling the set of road component models corresponding to the defined road junction configuration and rendering the model of the physical road junction”)
providing the recommendation as an output.  
(FIG. 25, 309; FIG. 27, 409; ¶75 “server 125 or mobile device 122 displays the rendered model.  For example, the model may be displayed along with driving directions or other instructions for navigating the route through physical road junction.”; ¶90; ¶97; claim 9 “displaying the rendered model of the road junction”).
However, Kim fails to teach, disclose or suggest, the detailed series of steps in the amended claims and performed in the required order of the claim in the amended claims:
generating unique identifications for the first road lane representation and the second road lane representation based on the respective geometry data and the respective attribute data, wherein each respective unique identification comprises a geometric hash based on the respective geometry and an attribute hash based on the respective attribute data, 
comparing the respective geometric hashes, and: 
if the respective geometric hashes do not match, then storing the unique identifications; 
if the respective geometric hashes do match, then comparing the respective attribute hashes and: 
if the respective attribute hashes do match, then storing the unique identifications, and  
if the respective attribute hashes do not match, then recalculating the unique identifications by including at least one shape point from each respective road lane representation and repeating comparison of respective recalculated unique identifications; 
generating a recommendation with respect to assimilating the first road lane representation and the second road lane representation based on the geometric similarity, the semantic relationship, and the stored unique identifications, 
wherein the recommendation is to ignore, merge, replace or add one or more of the first and second lane representations when updating the digital map data, as noted by Applicant (Amend. 24-25): 
The geometry data and attribute data are used to determine a 'unique identification' which comprises a geometric hash (based on the geometry data) and an attribute hash (based on the attribute data). Claim 1 defines various scenarios when comparing the unique identifications relevant to two different cartographic representations. If the geometric hashes do not match, then the unique identifications are stored (which the skilled person would immediately understand means that the two cartographic representations do not relate to the same feature, because their geometry does not match). If the geometric hashes do match, then the present method proceeds to consider whether the attribute hashes match, or not. Kim fails to disclose or suggest the foregoing analysis. 
The present method proceeds to store the unique identifiers if the attribute data also matches (which the skilled person would understand to mean that the features do match). However, if the geometric hashes match but the attribute hashes do not match, then the present method recalculates the unique identifiers by including an additional shape point in the data. This enables a more detailed comparison of the relevant cartographic representations, which may reveal that they are the same (i.e., that they do match) or that they are not the same (i.e., that they do not match).24 
Attorney Docket No.: P9235US00The more sophisticated analysis of cartographic features performed by the present invention (which generates the stored unique identifier) is then used to determine a recommendation about how to assimilate (or integrate/amalgamate) the cartographic representations into digital map data, i.e., to ignore, merge, replace or add the cartographic feature representations concerned when updating the digital map. Kim fails to disclose or suggest this type of analysis. This provides for improved accuracy when updating a digital map, which in turn enables the maintenance of a digital map that can provide a more accurate representation of the real world.
In addition, there was no other prior art reference that taught, disclosed or suggested the combined limitations and in the order required, nor is there any reason to modify or combine prior art references in the manner recited in the independent claims absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Prior Art
U.S. 20110280453 to Chen et al. is cited to disclose fusing of map data sets for street level map data (FIG. 4-6) including semantic labels (FIG. 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667